Opinion issued November 6, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00325-CV
____________

LONGHORN PARTNERS PIPELINE, L.P., Appellant

V.

BJ PROCESS AND PIPELINE SERVICES COMPANY, Appellee

* * * * * * *

BJ PROCESS AND PIPELINE SERVICES COMPANY, Appellant

V.

LONGHORN PARTNERS PIPELINE, L.P., Appellee



On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2004-65689



MEMORANDUM OPINION
	The parties have filed a joint motion to dismiss their appeal.  No opinion has
issued.  Accordingly, we grant the motion and dismiss the appeal.  Tex. R. App. P.
42.1(a)(2).
	We grant the parties' joint motion to order the district clerk to release funds
pursuant to announcement of settlement.
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.